Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/965,959 filed on 7/29/20. Claims 1 - 12 has been examined.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 – 6, 11 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izadpanah et al. (US 6,515,622, Izadpanah hereafter) in further view of Pinkney (US 2006/0280227, Pinkney hereafter) in further view of Hafenecker et al. (hafenecker hereafter).

Regarding claim 1, Izadpanah teaches A transmission device, comprising: 
a modulation unit (modulator, 120 of Fig. 1) that performs modulation on an input information series to generate a modulation signal (As shown in FIG. 1, a sine wave generator 110 generates an electrical sine wave at a specific frequency f.sub.p. Data information 125 is provided to a phase shift modulator 120 which provides phase shift key modulation to impress the data information 125 in the form of a phase shift .DELTA..PHI..sub.D onto the phase of a sine wave of frequency f.sub.p. The phase .DELTA..PHI..sub.D =2.pi.f.sub.p.DELTA.T corresponds to the time shift .DELTA.T required to position a pulse in time in the pulse position modulation format, col 1, lines 25 - 30); 
a delay unit (phase shifter, 140 of Fig. 1) that provides, to a plurality of modulation signals obtained by duplicating the modulation signal generated by the modulation unit (The modulated sine waves in each transmission line 130 are provided to electronic phase shifters 140. To simplify the phase shift required and to maintain ultra wideband signal characteristics, the path length from the modulator to each phase shifter should be the same; If the transmission lines are of unequal length, then the transmission lines should preferably include wideband time delay elements that ensure that the time delay encountered by the phase shift modulated sine waves in each output path is the same prior to the electronic phase shifters 140, col 4, lines 42 - 60), 
a plurality of transmission antennas (160 of Fig. 1) that transmit the plurality of modulation signals, respectively, to which the delays are provided by the delay unit (The pulses output by each pulse former 150 are then sent to a corresponding radiating element 160, such as an element of an antenna array, col 5, lines 14 - 18). 

Pinkey teaches having a chirp-spread modulation (Chirp-spread spectrum, paragraph 6).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Pinkey’s chirp-spread spectrum with the system of Izadpanah. One would be motivated to combine these teachings because As with other spread spectrum methods, chirp spread spectrum uses its entire allocated bandwidth to broadcast a signal, making it robust to channel noise. Further, because the chirps utilize a broad band of the spectrum, chirp spread spectrum is also resistant to multi-path fading even when operating at very low power.	
However, combination of Izadpanah with Pinkey does not specifically disclose delays having lengths different from each other, a difference between the delays being an integral multiple of a reciprocal of a bandwidth of the modulation signal.
Hafenecker delays having lengths different from each other, a difference between the delays being an integral multiple of a reciprocal of a bandwidth of the modulation signal (An additional delay may enable a better separation of signals, for example when the artificial delay (and/or the differences of all artificial delays) reaches the magnitude of the reciprocal value of the signal bandwidth 1/B and/or becomes greater than the same, paragraph 48).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Hafenecker’s specific delay with the system of Izadpanah with Pinkey. One would be motivated to combine these teachings because it will properly delay to reduce interference between pulses.

Regarding claim 2, Izadpanah further teaches wherein the delay unit provides the delays to digital signals representing the plurality of modulation signals (Depending upon the required angular resolution and angle, discrete phase shifts can be realized using digital or analog phase shifters. Such phase shifters are well known in the art and are available as commercial-off-the-shelf items, As shown in FIG. 1, a sine wave generator 110 generates an electrical sine wave at a specific frequency f.sub.p. Data information 125 is provided to a phase shift modulator 120 which provides phase shift key modulation to impress the data information 125 in the form of a phase shift .DELTA..PHI..sub.D onto the phase of a sine wave of frequency f.sub.p. The phase .DELTA..PHI..sub.D =2.pi.f.sub.p.DELTA.T corresponds to the time shift .DELTA.T required to position a pulse in time in the pulse position modulation format, col 1, lines 25 - 30).

The transmission device according to claim 1, wherein the delay unit provides the delays to analog signals representing the 20plurality of modulation signals (Depending upon the required angular resolution and angle, discrete phase shifts can be realized using digital or analog phase shifters. Such phase shifters are well known in the art and are available as commercial-off-the-shelf items, As shown in FIG. 1, a sine wave generator 110 generates an electrical sine wave at a specific frequency f.sub.p. Data information 125 is provided to a phase shift modulator 120 which provides phase shift key modulation to impress the data information 125 in the form of a phase shift .DELTA..PHI..sub.D onto the phase of a sine wave of frequency f.sub.p. The phase .DELTA..PHI..sub.D =2.pi.f.sub.p.DELTA.T corresponds to the time shift .DELTA.T required to position a pulse in time in the pulse position modulation format, col 1, lines 25 - 30).

Regarding claim 4, , Izadpanah teaches 
A transmission device (Fig. 1), 
Reception device (receive antenna, Fig. 2D): 
a modulation unit (modulator, 120 of Fig. 1) that performs modulation on an input information series to generate a modulation signal (As shown in FIG. 1, a sine wave generator 110 generates an electrical sine wave at a specific frequency f.sub.p. Data information 125 is provided to a phase shift modulator 120 which provides phase shift key modulation to impress the data information 125 in the form of a phase shift .DELTA..PHI..sub.D onto the phase of a sine wave of frequency f.sub.p. The phase .DELTA..PHI..sub.D =2.pi.f.sub.p.DELTA.T corresponds to the time shift .DELTA.T required to position a pulse in time in the pulse position modulation format, col 1, lines 25 - 30); 
a delay unit (phase shifter, 140 of Fig. 1) that provides, to a plurality of modulation signals obtained by duplicating the modulation signal generated by the modulation unit (The modulated sine waves in each transmission line 130 are provided to electronic phase shifters 140. To simplify the phase shift required and to maintain ultra wideband signal characteristics, the path length from the modulator to each phase shifter should be the same; If the transmission lines are of unequal length, then the transmission lines should preferably include wideband time delay elements that ensure that the time delay encountered by the phase shift modulated sine waves in each output path is the same prior to the electronic phase shifters 140, col 4, lines 42 - 60), 
a plurality of transmission antennas (160 of Fig. 1) that transmit the plurality of modulation signals, respectively, to which the delays are provided by the delay unit (The pulses output by each pulse former 150 are then sent to a corresponding radiating element 160, such as an element of an antenna array, col 5, lines 14 - 18). 
However, does not specifically teach having chirp-spread.
Pinkey teaches having a chirp-spread modulation (Chirp-spread spectrum, paragraph 6).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Pinkey’s chirp-spread spectrum with the system of Izadpanah. One would be motivated to combine these teachings because As with other spread spectrum methods, chirp spread spectrum uses its entire allocated bandwidth to broadcast a signal, making it robust to channel noise. 
However, combination of Izadpanah with Pinkey does not specifically disclose delays having lengths different from each other, a difference between the delays being an integral multiple of a reciprocal of a bandwidth of the modulation signal.
Hafenecker delays having lengths different from each other, a difference between the delays being an integral multiple of a reciprocal of a bandwidth of the modulation signal (An additional delay may enable a better separation of signals, for example when the artificial delay (and/or the differences of all artificial delays) reaches the magnitude of the reciprocal value of the signal bandwidth 1/B and/or becomes greater than the same, paragraph 48).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Hafenecker’s specific delay with the system of Izadpanah with Pinkey. One would be motivated to combine these teachings because it will properly delay to reduce interference between pulses. Even though it is understood that the reception side is just the inverse process of transmission. 
Hafenecker specifically teaches 
a reception antenna that receives the plurality of modulation signals transmitted from the plurality of transmission antennas of the transmission device to obtain a reception signal (Fig. 5, 403, 405, receiver for each antenna coupled to the same which may be operated synchronously with the remaining receivers of the receive arrangement. I.e., some embodiments further comprise a first receiver coupled to the first receive antenna 403 and at least a second receiver coupled to the second receive antenna 405 and synchronized with the first receiver, paragraph 60); 
analog or digital, paragraph 35, digital-to-analog conversation, paragraph 45); and 
a demodulation unit that demodulates the digital signal generated by the reception unit (demodulator, 430 of Fig. 1, the signal analysis device 401 comprises a demodulator 430 configured to demodulate the transmit signal 402 received from the first antenna and the transmit signal 404 received from the second antenna with a carrier signal (LO) to acquire a first baseband signal 432 and a second baseband signal 434, paragraph 59). 

Regarding claim 5, the method substantially have same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 6, the device substantially have same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 11, the transmission method substantially have same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 12, the transmission method substantially have same limitations as claim 1, thus the same rejection is applicable. 
Allowable Subject Matter
7.	Claims 7 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632